ON THE MOTION FOR REHEARING
Plaintiffs in their motion for rehearing contend that the Louisiana certificate is admissible by virtue of Art. 3731a, § 2, V. A.C.S. It reads:
“Any written instrument which is permitted or required by law to be made, filed, kept or recorded (including but not limited to certificate, written statement, contract, deed, conveyance, lease, concession, covenant, grant, record, return, report or recorded event) by an officer or clerk of the United States or of another state or nation or of any governmental subdivision of any of the foregoing, or by his deputy or employee; or by any Notary Public of a foreign country in a protocol or similar book in the performance of the functions of his office, shall, so far as relevant, be admitted in the courts of this State as evidence of the matter stated therein, subject to the provisions in Section 3.”
In discussing this statute, the Waco court in Armstrong v. Employers Casualty Company, 357 S.W.2d 168 at 171, 172 (Tex.Civ.App., Waco, 1962, no writ), had this to say:
“Although the rule in other jurisdictions is not uniform, the majority rule is summarized in 28 A.L.R.2d 362: ‘In many jurisdictions there are statutes providing for the admission in evidence under certain circumstances of either (1) reports or death certificates issued by the coroner, (2) records of births and deaths generally, or (3) records of public officers generally.
“ ‘With respect to the question of the admissibility of the reports of coroners, these statutes have been consistently construed as not allowing their admission for the purpose of proving suicide,’ and id. 354: ‘As a general rule the coroner’s finding or verdict is not admissible on the issue of suicide.’
“In stating that the ‘weight of authority refuses to admit these opinions’ as to whether a death is accidental or suicidal under statutes making contents of death certificates admissible as prima facie evidence of matters stated therein, the reason is given in 27 N.Y.U.L.Rev. 158 (1952) : ‘The rationale underlying legal *822intent in requiring the report to state whether death was accidental, suicidal or homicidal is the compilation of vital statistics for public purposes,’ and not to make the conclusions admissible to show accident or suicide when these matters are at issue in civil litigation.”
We agree with this reasoning. In the case before us, Art. 3731a, § 2, V.A.C. S., would have made the Louisiana certificate admissible to prove Hunter’s death, but it was never intended to and cannot be used as evidence to prove the cause of his death.
The motion for rehearing is overruled.